DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US Publication 2017/0169952) in view of Park et al. (US Publication 2020/0051744).
In re claim 1, Kato discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body including a multi-layer unit (16 – Figure 2, ¶41) having a side surface (left or right surface of 11 – Figure 2) facing in a direction of a 5first axis and including internal electrodes (12, 13 – Figure 2, Figure 3, ¶45), the internal electrodes being laminated in a direction of a second axis orthogonal to the first axis and having respective end portions positioned on the side surface (Figure 2), and 
a side margin including 

a first outer layer (17 – Figure 3, ¶41) positioned outside of the first inner layer, and 
a ridge positioned at an end portion of the first outer layer in the direction of the second axis and including a second region (upper left or right corner region of 17 – Figure 3) containing a 15glass component at a lower concentration than a concentration of the glass component of the first region (¶62-64, ¶111), and an external electrode (14, 15 – Figure 2, Figure 3, ¶38)  that covers the ceramic body (11 – Figure 2, Figure 3) from a direction of a 20third axis orthogonal to the first axis and the second axis (Figure 2, Figure 3).
Kato does not disclose the side margin having a dimension of 13 µm or less in the direction of the first axis.
Park discloses the side margin having a dimension of 13 µm or less in the direction of the first axis (112, 113 – Figure 4, ¶36) (¶14).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin thickness as described by Park to achieve a device of desired size while securing a desired capacitance.
In re claim 2, Kato in view of Park discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Kato further discloses wherein the first outer layer (17 – Figure 3) of the side margin includes the second region (Note that the Examiner is taking portion 17 to include the second region).
In re claim 3, Kato in view of Park discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Kato further discloses 25wherein the multi-layer unit further includes a functional unit (19 – Figure 3, ¶44) including the internal electrodes (12, 13 – Figure 3), and  24a cover (20 – Figure 3, ¶44) that covers the functional unit from the direction of the second axis (Figure 2, Figure 3).
In re claim 4, Kato in view of Park discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Kato further discloses wherein 5the cover includes a second inner layer (portion of 18 adjacent to bottom 20 – Figure 3) adjacent to the functional unit (19 – Figure 3) and including the first region (Figure 3) (¶62-64, ¶111), and a second outer layer (portion of 17 adjacent to bottom 20 – Figure 3) positioned outside of the second inner layer and including the second region (Figure 3) (¶62-64, ¶111).
In re claim 5, Kato in view of Park discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Kato further discloses wherein an entire region (see 117 – Figure 10, ¶76), of an outer surface of the ceramic body (Figure 10), which is not covered with the external electrode (see 14, 15 – Figure 1, Figure 10), includes the second region (any region within 117 – Figure 10) (¶62-64, ¶111).
In re claim 6, Kato in view of Park discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Kato further discloses wherein the functional unit (19 – Figure 3) includes ceramic layers (layers of 16 between 12 and 13 – Figure 2, Figure 3) positioned between the internal electrodes and including the second region (¶62-64, ¶111).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848